Citation Nr: 1048530	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to September 
1976.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claim for service 
connection for PTSD.  The Veteran disagreed and perfected an 
appeal.  

The Board remanded the Veteran's claim in a November 2007 
decision for provision of all statutory notice and for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Veteran seeks service connection for PTSD contending that he 
was sexually assaulted during service.  The Board observes that 
the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
clarified how the Board should analyze claims for PTSD and other 
acquired psychiatric disorders.  As emphasized in Clemons, even 
though a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed." Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only for 
an acquired psychiatric disorder, such as PTSD, but in fact makes 
a general claim for whatever mental condition may be afflicting 
the Veteran.

The record includes several different diagnoses of the Veteran's 
current psychiatric disorder.  They are 2003 and 2004 diagnoses 
of PTSD by L.M., a VA licensed social worker, and by N.S., a VA 
physician; 2004 diagnosis of depression secondary to pain by a VA 
physician; a September 2009 diagnosis of depression by a VA 
registered nurse; and, an October 2009 diagnosis of anxiety-
related disorders and substance addiction disorders by L.B., a 
private psychologist who provided a report for the SSA.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See also YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14(c) states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The Court in 
Patton stated that such changes in behavior should be examined 
and clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

A review of the Veteran's contemporaneous service medical records 
and personnel records do not indicate any report made by the 
Veteran that he was sexually assaulted or threatened with sexual 
assault.  The Board notes that the Veteran was seen by a Navy 
Corpsman in April 1976 at the request of the Executive Officer of 
the ship to which the Veteran was assigned.  The 16 April 1976 
note states that the request was made as a result of chronic NJPs 
[nonjudicial punishments].  The record also shows that the 
Veteran was seen in August 1976 for a suitability determination 
for further military service and was subsequently discharged 
under honorable conditions in September 1976.  
The record does not include the Veteran's service personnel 
record or any record of the non-judicial punishments, their 
outcome or any statement that the Veteran made during the course 
of the proceedings.  There is also no clinical interpretation to 
determine whether the Veteran's behavior noted in the 16 April 
1976 note constitutes evidence of an in-service stressor.  In 
this vein, the Board observes that 38 C.F.R. § 3.304(f) allows 
for a medical professional to provide an opinion as to whether a 
stressor occurred when the stressor claimed involves a personal 
assault.  

The Board notes that the March 2004 VA examiner specifically did 
not diagnose the Veteran with PTSD because he could not verify 
the stressor event described by the Veteran.  The Board is not 
clear, however, whether the examiner was providing an opinion 
that the sexual trauma did not occur, or whether he could not 
verify it. 

Finally, as noted above, Clemons v. Shinseki, 23 Vet. App. 1 
(2009), requires development of a PTSD claim to be enlarged to 
consider "any mental disability that may be reasonably 
encompassed."  The record has the reports of March 2004 VA 
examiner, but no examiner has provided an opinion regarding 
whether it is at least as likely as not that the Veteran's 
diagnosed depression is related to his active military service.  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010).  As noted above, the Court has required development 
of claims involving all aspects of any mental disability that 
"may be reasonably encompassed."

For these reasons, the Board finds that VA has not fulfilled its 
duty to assist in the Veteran in substantiating his claim and 
that the claim must be remanded.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall seek to obtain the Veteran's 
service personnel records from the National 
Personnel Records Center (NPRC) and if 
obtained, associate those records with the 
Veteran's VA claims folder.

2.  VBA shall obtain all VA treatment records 
pertaining to the Veteran's psychiatric 
condition that are dated after July 2010 and 
include them in the Veteran's VA claims 
folder.

3.  After completion of the foregoing, VBA 
shall arrange for the Veteran's VA claims 
folder to be reviewed by a VA psychiatrist 
prior to the examination of the Veteran.  The 
examiner shall specifically review the 
Veteran's service treatment records and the 
Veteran's service personnel folder.  The 
examiner shall examine the Veteran and render 
a diagnosis of any current acquired 
psychiatric disorder.  

If PTSD is diagnosed, the examiner shall 
specifically state the diagnostic criteria 
that the Veteran meets and include an opinion 
based on the review of the Veteran's VA 
claims folder and the Veteran whether it is 
at least as likely as not that the Veteran 
was sexually assaulted during active duty 
military service.  The examiner shall 
specifically address the facts that the 
Veteran did not report the event until 27 
years after it occurred, and the Veteran's 
statements in September 2003 that he reported 
the violation to superiors in the Navy and 
the statement made in the March 2005 
substantive appeal that he did not report the 
assault because those who assaulted him 
threatened him with bodily harm if he 
notified superiors.

If PTSD is not diagnosed, the examiner shall 
provide an opinion whether it is at least as 
likely as not that the Veteran's current 
acquired psychiatric disability was incurred 
in or aggravated during his active duty 
military service.

The examiner's report shall be associated 
with the Veteran's VA claims folder.

4.  Upon completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran with a supplemental statement of the 
case and allow an appropriate period of time 
for response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


